Case 1:19-cr-00356-ARR Document1 Filed 07/11/19 Page 1 of 5 PagelD #: 1

AB:JRS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

tian nites TAT NRTOMR edt cbn arom xX

UNITED STATES OF AMERICA AFFIDAVIT AND
COMPLAINT IN SUPPORT

- against - OF AN APPLICATION FOR

AN ARREST WARRANT

TY QUAN JACKSON,
Case No.

Defendant.

(18 U.S.C. § 922(g)(1))

whem. Becuetmeron weueemasises xX

EASTERN DISTRICT OF NEW YORK, SS:

MICHAEL A. McCARTHY, being duly sworn, deposes and states that he is a
Detective with the New York City Police Department, duly appointed according to law and
acting as such.

On or about July 6, 2019, within the Eastern District of New York, the
defendant TYQUAN JACKSON, knowing that he had been previously convicted in a court
of one or more crimes punishable by imprisonment for a term exceeding one year, did
knowingly and intentionally possess in and affecting interstate or foreign commerce, a
firearm, to wit, a loaded Raven Arms semi-automatic pistol bearing serial number 826521.

(Title 18, United States Code, Section 922(g)(1))

The source of your deponent’s information and the grounds for his belief are

as follows:!

 

' Because this affidavit is being submitted for the limited purpose of

establishing probable cause to arrest, | have not set forth every fact learned during the course
Case 1:19-cr-00356-ARR Document1 Filed 07/11/19 Page 2 of 5 PagelD #: 2

I. I am a Detective with the New York City Police Department (“NYPD”)
and have been involved in the investigation of numerous cases involving the recovery of
firearms and ammunition. I am familiar with the facts and circumstances set forth below
from my participation in the investigation; my review of the investigative file, including the
defendant’s criminal history record; and from reports of other law enforcement officers
involved in the investigation. Where I describe the statements of others, I am doing so only
in sum and substance and in part.

2s On or about July 6, 2019, at approximately 9:30 p.m., two New York
City Police Officers and one New York City Police Sergeant were on patrol in an unmarked
vehicle in the East Flatbush neighborhood of Brooklyn, New York.’ Officer-1 was driving
the car, Sergeant-1 was in the passenger seat and Officer-2 was in the back seat on the
driver’s side.

3. While driving south on Troy Avenue, the officers saw the defendant
TYQUAN JACKSON walking north on Troy Avenue, toward the approaching unmarked
car. All of the officers noticed that the defendant — who was wearing cargo shorts and a
white t-shirt — was acting nervously, looking behind himself and gripping his waistband or

his right front pocket.

 

of this investigation.

> Because multiple law enforcement personnel were involved in the arrest of
this defendant, I refer to them as Officer-1, Officer-2 and Sergeant-1 for ease of reference.
The identities of each of these individuals are known to the affiant, and I and/or another law
enforcement officer have interviewed each of these individuals about the events set forth
herein.
Case 1:19-cr-00356-ARR Document1 Filed 07/11/19 Page 3 of 5 PagelD #: 3

4. As the car got closer to the defendant, Officer-2 and Sergeant-1 noticed
a bulge in the defendant’s pocket. When the car and the defendant were next to each other,
Officer-2 and Sergeant-1 observed that the bulge was shaped like a right angle. Both
Officer-2 and Sergeant-1 believed that the bulge was a gun.

3. At that point, the defendant looked directly at the unmarked car and let
go of his shorts. When the defendant’s pocket loosened from his grip, Sergeant-1 saw what
he believed was the wooden and metal butt of a gun sticking out of the pocket.

6. Sergeant-1 opened the door of the car, identified himself as a police
officer and told the defendant to stop. The defendant instead ran north on the sidewalk of
Troy Avenue. Officer-1 put the car in reverse and followed the defendant. Before the end
of the northern end of block, the defendant quickly reversed course and ran south on the
sidewalk of Troy Avenue, again gripping his right front pocket. Officer-1 put the car back
into drive and followed the defendant.

de Before the southern end of the block, the defendant turned around again
and ran back north, still gripping his right front pocket. Sergeant-1 and Officer-2 then got
out of the car to pursue the defendant on foot. Sergeant-1 chased after the defendant on the
sidewalk, shouting that the officers were police officers and that the defendant should stop.
Officer-2 ran parallel to Sergeant-1 on the street.

8. During the chase, both Sergeant-1 and Officer-2 saw the defendant
remove a metallic object from his pocket and lob it to the west. Both officers heard a
clinking sound that they recognized as the sound of metal hitting the sidewalk or a driveway.

9. Sergeant-1 ultimately subdued the defendant. While Officer-2 assisted

in putting the defendant in handcuffs, Sergeant-1 repeatedly yelled that Officer-2 and
Case 1:19-cr-00356-ARR Document1 Filed 07/11/19 Page 4 of 5 PagelD #: 4

Officer-1 (who had caught up after parking the car) should go get the gun that the defendant
had dropped.

10. | Once the defendant was secured, Sergeant-1 and Officer-2 went to
search for the gun while Officer-1 stayed with the defendant. Sergeant-1 found a loaded,
silver Raven Arms semi-automatic pistol with wood detailing on the handle, bearing serial
number 826521, in a driveway near where he and Officer-2 had seen the defendant drop the
gun.

11. [have reviewed the defendant’s criminal history, which revealed that
on or about February 01, 2016, in Kings County Supreme Court, the defendant was
convicted of criminal sale of a controlled substance in the third degree, narcotic drug, in
violation of New York Penal Law § 220.16(1), a class B felony, which I know to be a crime
punishable by a term of one year or more, and was sentenced on or about March 9, 2016 to a
term of one year’s imprisonment. The defendant’s criminal history further revealed that, on
or about June 15, 2016, in Kings County Supreme Court, the defendant was convicted of
criminal possession of a weapon in the second degree, possession of a firearm outside of a
person’s home or business, in violation of New York Penal Law 265.03(03), a class C
felony, which I know to be a crime punishable by a term of one year or more, and was
sentenced on or about July 5, 2016 to a term of 42 months’ imprisonment. The defendant’s
criminal history further revealed that, on or about November 14, 2012, in Kings County
Supreme Court, the defendant was convicted of criminal sale of a controlled substance in the
fifth degree, in violation of New York Penal Law 220.31, a class D felony, which I know to
be a crime punishable by a term of one year or more, and was sentenced on or about January

15, 2016 to a term of two years’ imprisonment.
Case 1:19-cr-00356-ARR Document1 Filed 07/11/19 Page 5 of 5 PagelID #: 5

12. I have conferred with a Nexus expert, a Special Agent of the Bureau of
Alcohol, Tobacco, Firearms, and Explosives (“ATF”), who has informed me, in substance
and in part, that the Raven Arms semi-automatic pistol recovered in this case was
manufactured outside the state of New York.

REQUEST FOR SEALING

 

13. It is respectfully requested that this Court issue an order sealing, until
further order of the Court, all papers submitted in support of this application, including the
application and arrest warrant, as disclosure would give the target of the investigation an
opportunity to destroy evidence, harm or threaten witnesses, change patterns of behavior,
notify confederates and flee from or evade prosecution and therefore have a significant and
negative impact on the continuing investigation and may severely jeopardize its
effectiveness.

WHEREFORE, your deponent respectfully requests an arrest warrant for the
defendant TYQUAN JACKSON so that he may be dealt with according to law.

LLMLEELLEE
MICHAEL A. McCARTHY y,
Detective

New York City Police Department

Sworn to before me this
11th day of July, 2019

 

THE HONORABLE ROBERT M. LEVY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 
